Citation Nr: 0015605	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for malunion of the 
mandible with temporomandibular joint dysfunction.

3.  Entitlement to service connection for dental trauma for 
compensation purposes.

4.  Entitlement to service connection for a laceration scar 
of the left ear.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Paul, Minnesota, Regional Office 
(RO).  In a decision of September 1994, the RO denied service 
connection for residuals of a left ear injury and residuals 
of dental trauma.  In a decision of September 1997, the RO 
denied service connection for tinnitus and a mandible 
malunion with temporomandibular joint dysfunction.  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking his current tinnitus to his period of active service.

2.  The veteran has not presented any competent evidence 
linking his current malunion of the mandible with 
temporomandibular joint dysfunction to his period of active 
service.

3.  The veteran's missing teeth may be replaced by 
prosthodontics which would restore the masticating function 
of natural dentition.   

4.  A laceration scar of the left ear was not present during 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for malunion of the 
mandible with temporomandibular joint dysfunction is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a dental disorder 
for compensation purposes is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.381 (1999).

4.  A laceration scar of the left ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability, of incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the in-service injury or disease and the current 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

I.  Entitlement To Service Connection For Tinnitus.

The veteran's service medical records do not contain any 
references to tinnitus.  The report of a medical history 
given by the veteran in March 1968 does not contain any 
mention of tinnitus.  He checked a box indicating that he had 
no history of ear trouble.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the ears was normal.  The earliest post-service 
medical evidence pertaining to tinnitus is the report of a 
disability evaluation examination conducted by the VA in May 
1997.  The report does not contain any medical opinion 
regarding the cause or date of onset of the tinnitus.

The veteran contends that he developed tinnitus as a result 
of exposure to loud noises in service, such as the sound of 
an M60 machine gun which he fired.  Significantly, however, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), in which the Court held that a veteran does not 
meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.

In summary, the veteran has not presented any competent 
evidence linking his current tinnitus to service.  
Accordingly, the Board concludes that the claim for service 
connection for tinnitus is not well-grounded.

II.  Entitlement To Service Connection For Malunion Of The 
Mandible
 With Temporomandibular Joint Dysfunction.

The veteran contends that he developed a mandible malunion 
with temporomandibular joint dysfunction as a result of an 
injury to his jaw which occurred in service.  In support of 
his claim, he has presented a photograph of himself in 
service which shows that his jaw was swollen.

The veteran's service medical records, however, do not 
contain any mention of mandible malunion or temporomandibular 
joint dysfunction.  The earliest post service medical 
evidence is the report of a dental examination conducted by 
the VA in May 1997.  The report shows that the veteran gave a 
history of sustaining an injury to his jaw in service, and 
said that he was told at the time that he might have had a 
broken jaw.  However, no reduction or stabilization was 
performed at that time.  He now complained of having grinding 
during opening and closing of the jaw, during lateral 
excursions, and during chewing.  Periodically, clicking and 
pain occurred.  On examination, grinding was felt at the TMJ 
during opening and lateral excursions, and clicking was heard 
though the stethoscope during opening.  Significantly, 
however, that report does not contain any medical opinion 
linking the veteran's current complaints to the injury in 
service.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his examination report is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

For the foregoing reasons, the Board finds that the veteran 
has not presented any competent evidence linking his claimed 
current malunion of the mandible with temporomandibular joint 
dysfunction to his period of active service.  Accordingly, 
the Board concludes that the claim for service connection for 
malunion of the mandible with temporomandibular joint 
dysfunction is not well grounded.

III.  Entitlement To Service Connection For Dental Trauma
 For Compensation Purposes.

At the time the veteran submitted his dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a)(1998).  However, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).

The Board notes that the governing regulations, 38 C.F.R. 
§§ 3.381 and 4.149, were amended.  64 Fed. Reg. 30,392-393 
(June 8, 1999).  Prior to amendments, the regulations 
provided, as 38 C.F.R. § 4.149, that treatable carious teeth 
and replaceable missing teeth could be considered service-
connected solely for purposes of establishing eligibility for 
outpatient dental treatment.  This definition is retained in 
the amended regulations, but now appears at 38 C.F.R. 
§ 3.381(a) rather than at 38 C.F.R. § 4.149, which has been 
removed.  64 Fed. Reg. at 30,393. 

The veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  In this regard, the Board notes 
that a VA dental examination conducted in May 1997 shows that 
teeth #1 and 16 were missing.  Tooth #19 was also missing, 
but the space was closed.  The examiner indicated that the 
missing teeth had no impact on the masticatory surface.  It 
was further noted that teeth #29 and 30 were missing with 
teeth #31 and 32 tipped slightly forward resulting in a 
slight loss of masticatory function.  However, the examiner 
concluded that this area could be restored by fixed 
prosthodontics.  As noted above, treatable carious teeth and 
replaceable missing teeth are not considered to be disabling 
conditions for compensation purposes.  The veteran's missing 
teeth may be replaced by prosthodontics which would restore 
the masticating function of natural dentition.   Accordingly, 
the Board concludes that the claim for service connected 
compensation for a dental disorder is not well-grounded.

IV.  Entitlement To Service Connection For A
 Laceration Scar Of The Left Ear.

The Board has found that the veteran's claim for service 
connection for a laceration scar of the left ear is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue has been obtained.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The veteran contends that he suffered a laceration of the 
left ear in service when he fell from a ladder during basic 
training.  He said that as he fell the left side of his head 
hit a fuse box and the left ear was partially torn off.  He 
says that it was sewn back on, and that he has a scar.  

The report of a scars examination conducted by the VA in May 
1994 shows that the veteran reported that in 1967 while he 
was in basic training he fell and struck a sharp object, 
resulting in a laceration of the left external ear which was 
partly avulsed.  He was treated locally with several sutures, 
after which he had virtually no symptoms.  There was no 
tenderness along the scar.  There was also no local pain or 
change in sensation.  He had no difficulties since that time.

On objective examination, the left external ear was within 
normal limits.  No deformity was noted.  There was a fine 
scar approximately one inch long from the anterosuperior 
margin of the ear at its juncture with the scalp extending 
posteriorly along the external ear junction.  The scar was a 
fine, white, non-disfiguring, non-tender scar.  There was no 
change in sensation around the scar.  The diagnosis was 
status post laceration, partial avulsion of the left external 
ear with excellent repair.  

The Board finds, however, that there is no objective evidence 
that the injury to the veteran's left ear occurred in 
service.  His service medical records, including some from 
his period of basic training, are negative for any references 
to an injury to the left ear.  The report of a medical 
history given by the veteran in March 1968 does not contain 
any mention of a laceration of the ear.  He checked boxes 
indicating that he had no history of ear trouble and no 
history of a head injury.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the head, face, neck and scalp were normal.  
Clinical evaluation of the ears was also normal.  Similarly, 
the report of a medical history and an examination report 
dated in January 1972 (prepared in connection with retention 
in the Unites States Army Reserves) are also negative for 
references to an injury to the left ear.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence shows that an injury to the 
left ear was not present during service.  Accordingly, the 
Board concludes that a laceration scar of the left ear was 
not incurred in or aggravated by service.


ORDER

1.  Service connection for tinnitus is denied.

2.  Service connection for malunion of the mandible with 
temporomandibular joint dysfunction is denied.

3.  Service connection for dental trauma for compensation 
purposes is denied.


4.  Service connection for a laceration scar of the left ear 
is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

